Citation Nr: 1443914	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-00 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as sinusitis.  

2.  Entitlement to an initial compensable rating for a left ear hearing loss disability.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  He had service in the Republic of Vietnam from December 1968 to December 1969.  

This case was previously before the Board of Veterans' Appeals (Board) in June 2012, at which time, it was remanded for further development.  The Board directed the VA Appeals Management Center (AMC) in Washington, D.C. to perform the following actions:  

1.  The AMC was to request updated clinical records from the Veteran's health care providers, both VA and non-VA.
 
2.  Following the actions in part 1, the AMC was to schedule the Veteran for an audiologic examination to determine the severity of his left ear hearing loss disability.  In addition, the AMC was to schedule the Veteran for an examination to determine the nature and etiology of any respiratory disorder found to be present.  

Following the requested development, the AMC confirmed and continued its denial of entitlement to service connection for a respiratory disorder, claimed as sinusitis.  The AMC also confirmed and continued the initial noncompensable rating for a left ear hearing loss disability.  Thereafter, the case was returned to the Board for further appellate action.

In April 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.  The hearing transcript shows that the Acting Veterans Law Judge explained the issues fully and suggested the submission of evidence that the Veteran may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this regard, the Acting Veterans Law Judge left the record open for 30 days, so that the Veteran could submit additional evidence to support his claim.  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

With respect to the issue of entitlement to service connection for hypertension, the Board is of the opinion that additional development of the record is warranted prior to further consideration by the Board.  Accordingly, that issue is addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  A respiratory disorder, claimed as sinusitis, was first manifested many years after the Veteran's service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

2.  Since service connection became effective April 7, 2005, the Veteran has had a Level I hearing loss disability in his service-connected left ear, and has been considered to have no worse than a Level I hearing loss disability in his nonservice-connected right ear.


CONCLUSIONS OF LAW

1.  A respiratory disorder, claimed as sinusitis, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.309(e) (2013).  
2.  The criteria have not been met for an initial compensable rating for a left ear hearing loss disability.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.383, 4.1, 4.7, 4.85, Diagnostic 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the Veteran in the development of the issues of entitlement to service connection for a respiratory disorder, claimed as sinusitis and entitlement to an initial compensable rating for a left hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

During the appeal, the VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  The VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  In addition, the VA notified the Veteran that in order to establish an increased rating for his service-connected left ear hearing loss disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  The VA obtained or ensured the presence of the following relevant evidence:  the Veteran's service treatment and personnel records; records reflecting his treatment at the American Family Care/Montgomery Centers from April 1998 to July 2001; records reflecting his treatment by R. V. deJ., M.D., from October 2001 to August 2005; records reflecting the Veteran's VA treatment from May 2007 through August 2014; his Social Security records; and the transcript of his April 2011 hearing before the undersigned Acting Veterans Law Judge.  

In September 2005, October and November 2006, December 2008, December 2010, August 2011, and July 2012, the VA examined the Veteran to determine, in part, the nature and etiology of any respiratory disorder found to be present, as well as the severity of his service-connected left ear hearing loss disability.  The VA examination reports show that generally, the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to the issues of service connection for a respiratory disorder and an increased rating his service-connected left ear hearing loss disability.  He has not identified any outstanding evidence which could support either claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Respiratory Disorder 

During the April 2011 Board hearing, the Veteran testified that sinusitis had first been manifested in service and that he had continued to experience those symptoms following his release from active duty.  He contends that such symptoms were the result of his exposure to Agent Orange during his service in the Republic of Vietnam.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For certain disabilities, service connection may be presumed when the Secretary of the VA determines that they are the result of inservice exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  A presumption of service connection for a particular disability based on exposure to Agent Orange does not attach, however, unless specifically so determined by the Secretary of the VA.  38 U.S.C.A. § 1116(b)-(c).  

The claimed sinusitis is not a disorder presumed to be the result of exposure to Agent Orange.  However, the law does not preclude the Veteran from establishing service connection with proof of direct causation.  See Brock v. Brown, 10 Vet. App. 155 (1997).  Indeed, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges the Veteran is competent to give testimony about what he experienced during and since the conclusion of his service.  For example, he is competent to report that he first experienced respiratory problems in the service and that they had been present since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra. 

The Veteran argues that his current respiratory disorder was first manifested in service and may have been the result of his exposure to Agent Orange in the Republic of Vietnam.  However, the question of whether a current respiratory disorder may be related to problems he had in service many years ago or to Agent Orange involves a medical issue.  As such, the question of etiology in this case may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316.  Moreover, his lay assertions have been investigated by competent medical examination and found not supportable. Jandreau, 492 F.3d at 1376-77. 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

By virtue of his service in the Republic of Vietnam, the Veteran is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  

A review of the evidence discloses that in March 1968, the Veteran was treated for an acute respiratory disease.  In April and October 1968, he complained of a sore throat, and on the latter occasion, the diagnosis was tonsillitis.  In May 1969, he again complained of a sore throat and a productive cough in association with an upper respiratory infection.  Three out of four of those episodes occurred prior to the Veteran's Vietnam service.  Moreover, despite those episodes, there was no evidence of a chronic, identifiable respiratory disorder in service, including sinusitis.  Indeed, the report of the Veteran's December 1969 service separation examination is negative for any complaints or clinical findings of a respiratory disorder, including sinusitis.  Such a disorder was not manifested until 1998, when the Veteran was treated at American Family Care/Montgomery Centers for sinusitis, bronchitis, and rhinitis.  

The normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

Nevertheless, in July 2012, the VA examined the Veteran to determine the nature and etiology of the claimed sinusitis.  Following the examination and a review of the claims file, the examiner opined that it was less likely than not that the Veteran's respiratory disorder, claimed as sinusitis, was due to any event in service, including his exposure to Agent Orange.  The examiner emphasized that the Veteran's service treatment records were negative for any complaints or clinical findings of a chronic, identifiable respiratory disorder.  He also emphasized that only respiratory disorders presumptively linked to Agent Orange exposure were respiratory cancers.  No form of respiratory cancer has been demonstrated in this case.  

Absent evidence of a chronic, identifiable respiratory disorder during the Veteran's service, or a nexus between his current sinusitis and service, the Veteran does not meet the criteria for service connection.  The preponderance of the evidence is against the claim.  Accordingly, service connection for a respiratory disorder, claimed as sinusitis, is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

The Left Ear Hearing Loss Disability

During his April 2011 hearing, the Veteran testified that the initial noncompensable rating for his service-connected left ear hearing loss disability did not adequately reflect the severity of that disorder.  He stated that in fact, it had gotten worse.  Therefore, he maintained that an initial compensable rating was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment.  38 C.F.R. § 4.85. 

The Veteran has service-connected hearing loss in his left ear only.  In such cases, the hearing in the ear having nonservice-connected loss is considered normal for purposes of computing the service-connected disability rating, unless the Veteran is totally deaf in both ears.  VAOPGCPREC 32-97; 38 U.S.C.A. § 1160; 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case), separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A review of the record discloses that the Veteran is not totally deaf in his nonservice-connected right ear.  Therefore, he is assigned a numeric designation of Level I for hearing impairment in that ear.  In his left ear, VA audiologic evaluations performed from September 2005 through July 2012 show that his speech recognition is no worse than 92 percent in his service-connected left ear (see, e.g., the results of VA audiologic testing in August 2011).  The puretone threshold averages in his left ear range from a low of 41 decibels in September 2005 to a high of 56 decibels in July 2012.  

The numeric designation associated with the Veteran's left ear hearing disability is no worse than I under 38 C.F.R. § 4.85, Table VI.  When the numeric designation of I is combined with the numeric designation of I for the Veteran's nonservice-connected right ear, the overall level of hearing impairment is commensurate with the noncompensable rating currently in effect.  38 C.F.R. § 4.85, Table VI.  Thus, a schedular compensable rating for the Veteran's service-connected left ear hearing disability is not warranted at this time.

In arriving at this decision, the Board has considered the possibility of referring this case to the VA Under Secretary for Benefits or the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected left ear hearing loss disability.  38 C.F.R. § 3.321(b)(1).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, the criteria for rating a hearing loss disability specifically contemplate the symptoms of the Veteran's service-connected left ear hearing loss disability.  Indeed, they contemplate the applicable puretone thresholds and speech reception thresholds.  38 C.F.R. §§ 4.85, Diagnostic Code 6100.  In short, there is nothing exceptional or unusual about the Veteran's left ear hearing loss disability, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left ear hearing loss disability has caused him to miss work or has resulted in any hospitalizations.  Therefore, the Board finds that such disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted to the VA Under Secretary for Benefits or the Director of the VA Compensation and Pension Service.


ORDER

Entitlement to service connection for a respiratory disorder, claimed as sinusitis is denied.  

Entitlement to an initial compensable rating for a left ear hearing loss disability is denied.


REMAND

The Veteran also seeks entitlement to service connection for hypertension.  He contends, in part, that it is due to his service-connected posttraumatic stress disorder (PTSD).

In July 2012, the Veteran had a VA examination to determine the nature and etiology of any hypertension found to be present.  Following the examination, the examiner stated that she could not provide a medical opinion (without resorting to speculation) as to whether the Veteran's PTSD caused or aggravated his hypertension.  She further stated that such an opinion would have to be addressed by a PTSD/mental health examiner.  To date, no such opinion has been requested.  Accordingly, the case is remanded so that the AOJ may perform the following actions:  

1.  Schedule the Veteran for a VA psychiatric examination to determine if there is an etiologic relationship between the Veteran's hypertension and his service-connected PTSD.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Following the examination, the examiner must render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's hypertension is proximately due to or has been aggravated by his service-connected PTSD.  

Hypertension will be considered to have been aggravated by the PTSD when there is an increase in the severity of the hypertension that is proximately due to or the result of the PTSD, and not due to the natural progress of the hypertension.  

Temporary or intermittent flare-ups of hypertension are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  

The examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to reach an opinion without resorting to SPECULATION, he or she must state why that is so.

The discussion should reflect consideration of the FEDERAL REGISTER STATEMENT OF JUNE 28, 2005, 70 F.R. 37040.  That statement reasoned that presumption of service connection was warranted on the basis that based on several medical studies, veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infraction.  

The discussion should also reflect consideration of the VETERANS BENEFITS ADMINISTRATION FAST LETTER 01-05.  That Fast Letter provided that, at a minimum, the examiner has to discuss the known risk factors for hypertension and what role they played in the Veteran.  The examiner had to also explain why he or she considered PTSD to be at least as likely as not (at least a 50/50 chance) the cause/ not the cause of the hypertension in the Veteran.   

If the examiner finds that hypertension was not caused but was aggravated by service-connected PTSD, the examiner must identify the BASELINE level of severity of hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of hypertension is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression. 

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  If that notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

2.  When the actions requested in part 1 have been completed, the AOJ must undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for hypertension.   

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


